Citation Nr: 9928284	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.  

2. Entitlement to service connection for elevated 
cholesterol/triglyceride levels, claimed as secondary to 
Agent Orange exposure.  

3. Entitlement to an increased rating for sacroiliitis with 
left sciatic neuropathy, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
February 1981.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal, as to sacroiliitis with left sciatic 
neuropathy, arises from a December 1993 rating decision, in 
which the RO denied the veteran's claim for increased rating.  
The disorder was rated as 10 percent disabling, with an 
effective date from March 1981.  The appeal as to peripheral 
neuropathy and elevated cholesterol/triglyceride levels, both 
claimed as related to Agent Orange exposure, arises from an 
April 1994 rating decision, in which the RO denied the 
veteran's claims for service connection.  With respect to all 
the claims, the veteran filed an NOD in October 1994, and the 
RO issued an SOC in June 1995.  The veteran filed a 
substantive appeal, also in June 1995.  That same month, the 
veteran testified before a hearing officer at the VARO in 
Pittsburgh.  A Hearing Officer's Decision was issued in 
October 1996.  A supplemental statement of the case (SSOC) 
was issued in August 1998.  





FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  

3. The veteran currently does not suffer from peripheral 
neuropathy, nor has he manifested the disorder at any time 
in the past.  

4. The evidence does not reflect that an elevation in the 
veteran's cholesterol and/or triglyceride levels produces 
symptoms or manifestations that cause an impairment of 
earning capacity, nor has the veteran contended that it 
does.

5. No medical opinion of record has related any elevation in 
the veteran's cholesterol/triglyceride levels to exposure 
to Agent Orange.  

6. Upon VA examination in September 1996 and April 1998, 
objective medical findings did not reflect that the 
veteran suffered from sacroiliitis or left sciatic 
neuropathy.  

7. The veteran's service-connected sacroiliitis with left 
sciatic neuropathy is not productive of moderate 
intervertebral disc syndrome, with recurring attacks; or 
muscle spasm on extreme forward bending, with loss of 
lateral spine motion, unilateral, in a standing position.






CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for peripheral neuropathy, claimed as 
secondary to Agent Orange exposure.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The veteran has not submitted a well-grounded claim of 
service connection for elevated cholesterol/triglyceride 
levels, claimed as secondary to Agent Orange exposure.  
38 U.S.C.A. § 5107(a) (West1991).  

3. The schedular criteria for an increased rating for 
sacroiliitis with sciatic neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reveals no 
complaints, findings or treatment referable to peripheral 
neuropathy.  The veteran was noted to have undergone a 
neurological examination in September 1979, to rule out 
peripheral neuropathy and/or vascular insufficiency, after 
complaining of chronic left leg numbness and tingling.  
Neurological findings, however, were within normal limits.  
In addition, an electromyographic (EMG) study was undertaken 
in September 1980, and was also reported as normal.  During a 
retirement medical examination in November 1980, no findings 
of peripheral neuropathy were noted.  In addition, during the 
same retirement examination, the veteran's cholesterol and 
triglyceride blood levels were noted to be above the normal 
range (376 mg/dl and 229 mg/dl, respectively).  A medical 
clinic consultation report, dated in December 1980, noted a 
diagnosis of hyperlipidemia of moderate degree.  

In June 1981, following his release from active service, the 
veteran was medically examined for VA purposes.  On clinical 
evaluation, sensation testing with pinprick was normal over 
the veteran's left leg and foot.  There were no medical 
findings with respect to peripheral neuropathy.  
Cholesterol/triglyceride levels tested during the examination 
revealed cholesterol of 269 mg/dl (normal range up to 280), 
and triglycerides of 155 mg/dl (normal to 150).  The examiner 
noted that, upon testing in February 1981, the veteran's 
cholesterol and triglyceride blood levels had been 421 mg/dl 
and 161 mg/dl, respectively.  The examiner noted that the 
current values were approximately normal.  In addition, the 
veteran complained of a low back ache and radiculopathy in 
the left leg.  A radiographic study of the lumbar spine 
revealed spina bifida occulta of S-1 and irregularities of 
both sacroiliac joints, compatible with a history of 
sacroiliitis.  The examiner also noted that, while the 
veteran's symptoms described in his left leg were suggestive 
of mild sciatic neuropathy, there was no objective evidence 
of that disorder.  

Also in June 1981, the veteran underwent a VA Agent Orange 
examination, at which he was diagnosed with low back pain of 
unknown etiology, as well as a rash on his penis, also of 
unknown etiology.  

In September 1981, the veteran was service connected for 
sacroiliitis, and granted a noncompensable disability rating.  
The following month, he underwent a lumbar myelogram at the 
VA hospital in Oakland, PA.  The myelogram revealed no 
evidence of nerve root compression, but there was decreased 
pinprick sensation on the medial and lateral aspects of the 
veteran's left foot.  The examiner's diagnosis was radicular 
leg pain.  

In December 1983, the Board service connected the veteran for 
left sciatic neuropathy and, in an associated Remand order, 
requested that the RO re-rate the veteran's service-connected 
low back pathology.  In a January 1984 rating decision, the 
RO combined the veteran's sacroiliitis and sciatic neuropathy 
as one disability for evaluation purposes, and assigned a 10 
percent rating.  

In May 1984, the veteran was medically examined for VA 
purposes.  With respect to his back, he reported that, in 
1978, he had slipped and fallen down, following which he had 
developed tingling and numbness in his left leg.  He also 
reported injuring his back in 1979 after tripping on some 
railroad tracks.  Upon clinical evaluation, there was no 
evidence of sacroiliitis or left leg sciatic neuropathy.  

In August 1985, the Board denied the veteran an increased 
rating, greater than 10 percent, for sacroiliitis with 
sciatic neuropathy.  

In September 1987, the veteran was medically examined for VA 
purposes.  He reported his low back pain had gotten 
progressively worse, without radiation into his lower 
extremities, and that he sometimes had tingling in his left 
leg.  The examiner's diagnosis was low back syndrome.  An 
associated radiographic study of the lumbar spine revealed 
minimal hypertrophic spurring.  The sacroiliac joints 
appeared to be normal.  The examiner's impression was of 
essentially a normal lumbar spine.  

In October 1987, the RO received a statement from William Go, 
M.D., dated in August 1987.  Dr. Go, an orthopedic surgeon, 
noted that an X-ray of the veteran's back had revealed spina 
bifida occulta.  He also noted that the veteran's sensory and 
motor power, together with tendons, were within normal 
limits.  Dr. Go reported that the veteran suffered from an 
unstable spine due to his spina bifida occulta, together with 
arthritic changes.  

In October 1991, the veteran filed claims of service 
connection, inter alia, for peripheral neuropathy and 
elevated cholesterol/triglyceride levels, claimed as 
secondary to Agent Orange exposure.  

Thereafter, the RO received treatment records from the VA 
medical center (VAMC) in Altoona, dated from August 1987 to 
October 1993.  These records reflected the veteran's 
treatment for a skin disorder, low back pain, and 
degenerative changes of the cervical and lumbar spine.  In 
particular, a cervical EMG study revealed a root lesion at C-
7.  A radiographic study of the lumbar spine, dated in 
October 1993, reported minimal degenerative changes with 
early bony lipping at L4-L5, and the sacroiliac joints were 
normal.  

In June 1995, the veteran testified before a hearing officer 
at the VARO in Wilkes Barre.  Under questioning, the veteran 
reported that his low back pain had become much worse, that 
he suffered from degenerative arthritis, and that he was now 
experiencing radiculopathy into his right leg.  In addition, 
the veteran testified that he used a cane for ambulation, 
used a lumbar pillow for support, and was taking anti-
inflammatory medication.  

In October 1995, the RO received VAMC Altoona treatment 
records, dated from February to July 1995.  These records 
noted the veteran's treatment for cervical and lumbar 
degenerative joint disease, as well as treatment for anxiety 
and depression.  

In September 1996, the veteran underwent another VA medical 
examination.  He complained of low back pain which radiated 
across his upper buttocks on both sides, and reported 
paresthesias involving both posterior thighs, both lateral 
legs, and over the dorsum of both feet.  In addition, the 
veteran reported that he was unable to sit for long periods 
of time without back pain.  On clinical evaluation, there was 
no obvious deformity involving the thoracolumbar or sacral 
spine, no swelling or ecchymosis, and no tenderness to 
palpation of the spine except some mild tenderness at the L5-
S1 junction.  There was also a negative straight leg raising 
test, bilaterally.  Range of motion of the lumbar spine was 
80 degrees flexion and 30 degrees of extension.  An 
associated X-ray revealed  no evidence of sacroiliitis, but 
there were mild degenerative changes present at the L5/S1 
level posteriorly, predominantly involving the facet joints, 
as well as some narrowing of the L5/S1 foramen.  

The examiner's diagnosis noted no clinical or radiographic 
evidence of sacroiliitis, but X-ray evidence of mild 
degenerative joint disease at the L5-S1 level.  In addition, 
the examiner noted that the veteran's symptoms could be 
attributable to bilateral L5 radiculopathies, but that the 
veteran had negative straight leg raising and no evidence of 
weakness or sensory changes in the distribution.  

In August 1997, the RO received VAMC Altoona treatment 
records, dated from February to July 1997.  In particular, a 
May 1997 lumbar myelogram and CT (computed tomography) scan 
noted findings of moderate degenerative spinal stenosis at 
L3-4 based on a diffuse disc bulge; a diffuse bulging disc 
with central focal disc herniation at L4-5; and bilateral 
foraminal narrowing at L5-S1, right greater than left.  A 
February 1997 MRI (magnetic resonance imaging) scan of the 
lumbar spine revealed herniated nucleus pulposus at L4-5 and 
L3-4.  

In April 1998, the veteran was again medically examined by 
VA.  He reported his medical history with respect to his 
back, and noted that he had undergone a laminectomy and 
diskectomy in July 1997.  This, he reported, had relieved his 
pain for a couple of months, but now his back was starting to 
bother him again.  The veteran also complained of a burning 
sensation in his back and his right leg, and pain in his 
cervical spine, right shoulder, and right elbow.  Upon 
clinical evaluation, the veteran had a positive straight leg 
test for the right and left legs.  The examiner's diagnosis 
was status post diskectomy/laminectomy at L4, L5-S1; mild 
degenerative joint disease of the lumbar spine with slight 
posterior narrowing of the L5-S1 intervertebral space; and 
mild degenerative joint disease of the cervical spine with 
narrowing of C5-6 intervertebral space and narrowing of C3-4 
and C5-6 intervertebral foramina bilaterally.  

In August 1997, the RO received a VAMC Pittsburgh operative 
report, dated in July 1997, which noted the veteran 
undergoing a surgical procedure for spinal stenosis.   


II.  Analysis

A.  Service Connection

Our threshold question must be whether the veteran has 
presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has 
not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See Morton v. West, 12 Vet.App. 477, 480 (1999) (noting that 
the Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

As to the specific contentions that the veteran was exposed 
to Agent Orange, which resulted in his developing peripheral 
neuropathy as well as elevated cholesterol and/or 
triglyceride levels, the Board observes that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2 (1998).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

The Board notes that the veteran served with the U.S. Army 
during the Vietnam era, and was noted on his DD-214 to have 
received, among other awards and citations, the Republic of 
Vietnam Campaign Medal with 60 Device and the Vietnam Service 
Medal.  The veteran has contended that he suffers from 
peripheral neuropathy and elevated cholesterol/triglyceride 
levels as a result of exposure to Agent Orange in Vietnam.  
In reviewing the record, we find no evidence of a current or 
past diagnosis of peripheral neuropathy, to include acute or 
subacute manifestations of the disease.  In addition, 
elevation of cholesterol/triglyceride levels is not a 
disorder among the listed disorders for which service 
connection may be presumed under 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the veteran is not 
entitled to any presumption that his claimed peripheral 
neuropathy or elevated cholesterol/triglyceride levels are 
etiologically related to exposure to herbicide agents used in 
Vietnam.  See McCartt v. West, 12 Vet.App. 164, 168 (1999), 
wherein the Court stated that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116(a) or 38 C.F.R. 
§ 3.309(e)."

As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which traces causation of his claimed disabilities to Agent 
Orange or other herbicide exposure in service.  The veteran 
has contended that he served in areas of Vietnam that were 
sprayed with Agent Orange.  As noted above, the medical 
evidence does not reveal a current or past diagnosis of 
peripheral neuropathy, to include acute or subacute 
manifestations of the disease.  Further-more, the veteran's 
elevated cholesterol/triglyceride levels were diagnosed in 
service as hyperlipidemia.  Hyperlipidemia is defined as an 
excessive quantity of fat in the blood.  Taber's Cyclopedic 
Medical Dictionary, 798 (15th ed. 1985).  The fact that the 
medical evidence, both inservice and postservice, appears to 
demonstrate the presence of hyperlipidemia, does not in and 
of itself, establish that service connection for 
hyperlipidemia is appropriate.  

The Board notes that the term "disability" has been defined 
as an impairment of earning capacity.  See Allen v. Brown, 7 
Vet.App. 439, 448 (1995).  Therefore, in general, for service 
connection to be granted for a particular disorder, that 
disorder must be a disability that results in an impairment 
of earning capacity.  Having an elevated lipid or cholesterol 
level is only a laboratory finding, and no current disability 
has been demonstrated to be related to these findings.  In 
addition, the evidence does not show that this elevated blood 
serum level produces any symptoms or manifestations that 
cause an impairment of earning capacity, nor is such 
contended.  Furthermore, we are also cognizant that no 
medical opinion of record has related any elevation in the 
veteran's cholesterol/triglyceride levels to exposure to 
Agent Orange.  

Under the circumstances of this case, the Board concludes 
that, under the applicable law as interpreted in the Caluza 
precedent, above, the veteran has not met the initial burden 
of presenting evidence of well-grounded claims for service 
connection for peripheral neuropathy or elevated 
cholesterol/triglyceride levels, both claimed as secondary to 
Agent Orange exposure.  

While the Board does not doubt the sincerity of the veteran's 
contentions in regard to his claims of service connection, 
our decision must be based upon competent medical testimony 
or documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's peripheral neuropathy or elevated 
cholesterol/triglyceride levels are service related.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.


In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus").  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for service connection for peripheral neuropathy and 
elevated cholesterol/triglyceride levels, claimed as 
secondary to Agent Orange exposure, regardless of the fact 
that the disabilities are not currently shown to be service 
connected.  Such evidence would need to show, through 
competent medical evidence, that a current disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims of service 
connection for peripheral neuropathy and elevated 
cholesterol/triglyceride levels, claimed as secondary to 
Agent Orange exposure, must be denied.  See Epps v. Gober, 
supra.

B.  Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected 
sacroiliitis with sciatic neuropathy is more severe then 
previously evaluated.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. 4.20 (1998).  

The RO has assigned a 10 percent evaluation for the veteran's 
sacroiliitis with sciatic neuropathy, in accordance with the 
criteria set forth in the rating schedule.  In doing so, the 
disability was rated analogously to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293.  Under DC 5293, "Intervertebral 
disc syndrome," a 10 percent disability evaluation is 
warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation is warranted for moderate symptoms, with 
recurring attacks.  A 40 percent disability evaluation is 
warranted for severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  A 60 percent 
disability rating is warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy, characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  That is the highest rating under 
this diagnostic code.  See 38 C.F.R. § 4.71a, DC 5293 (1998).  

An alternative Code is also available for assessing the 
veteran's sacroiliitis disability with sciatic neuropathy.  
Under the provisions of DC 5294, "Sacro-illiac injury and 
weakness," a 10 percent disability evaluation is warranted 
with pain on motion.  A 20 percent disability evaluation is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent disability evaluation is warranted for severe 
symptoms, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5294 (1998).

In reviewing the evidence of record, we are aware that the 
veteran does have what appears to be severe degenerative 
changes in both his lumbar and cervical spine.  However, he 
is not been granted service-connection for either of those 
syndromes; rather, he is service connected only for 
sacroiliitis with left sciatic neuropathy.  Therefore, in 
assessing whether the veteran warrants an increased rating, 
we are concerned strictly with symptomatology associated with 
only the service-connected disability.  On VA examination in 
September 1996, the examiner reported that there was no 
evidence the veteran suffered from sacroiliitis, and there 
was no reported finding of left sciatic neuropathy.  A 
subsequent VA examination, in April 1998, also did not report 
a finding of sacroiliitis or left sciatic neuropathy.  

Therefore, while we fully acknowledge the veteran's pain with 
respect to his non-service-connected lumbar and cervical 
spine disabilities, the objective medical findings reflect no 
evidence of sacroiliitis or left sciatic neuropathy, such as 
to warrant an increased rating for sacroiliitis with left 
sciatic neuropathy under either DC 5293 or DC 5294. 

The Board has also considered whether a higher evaluation is 
in order based on a greater limitation of motion due to pain 
on use, including during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  However, as noted above, while the 
veteran has pain associated with his non-service-connected 
disabilities, he does not exhibit symptomatology of 
sacroiliitis or left sciatic neuropathy, and therefore the 
DeLuca analysis is not applicable at this time.  

With regard to the possible consideration of an 
extraschedular rating, the United States Court of Appeals for 
Veterans Claims has held that the Board lacks jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  See Floyd v. Brown, 9 Vet.App. 88 
(1996).  Nevertheless, we are still obligated to seek out all 
issues that are reasonably raised within the record before 
us.  We find that the veteran has not reasonably raised the 
issue of an extraschedular rating, nor do the facts of this 
case indicate that the currently assigned schedular 
evaluation is inadequate when the veteran's service-connected 
sacroiliitis with left sciatic neuropathy disability is 
considered apart from his non-service-connected disabilities.  
Also, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his sacroiliitis with 
left sciatic neuropathy, nor is it shown that the disability 
by itself markedly interferes with employment beyond the 
degree anticipated by the schedular rating.  

The Board therefore concludes, by a preponderance of the 
evidence, that the impairment resulting from the service-
connected sacroiliitis with sciatic neuropathy is adequately 
compensated by the 10 percent schedular evaluation.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) is not warranted in this case.





ORDER

1. Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure, 
is denied.  

2. Entitlement to service connection for elevated 
cholesterol/triglyceride levels, claimed as secondary to 
Agent Orange exposure, is denied.  

3. Entitlement to an increased rating for sacroiliitis with 
sciatic neuropathy, is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







